COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 COUNTY OF EL PASO, TEXAS and EL                §
 PASO COUNTY SHERIFF’S                                          No. 08-13-00082-CV
 DEPARTMENT,                                    §
                                                                   Appeal from the
            Appellants,                         §
                                                                  34th District Court
 v.                                             §
                                                              of El Paso County, Texas
 LISA LATIMER,                                  §
                                                                   (TC#2010-2297)
            Appellee.                            §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

trial court’s denial of Appellants’ plea to the jurisdiction. We therefore affirm the trial court’s

order denying Appellants’ plea to the jurisdiction. We further order that Appellee recover from

Appellants all costs in this Court, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 21ST DAY OF MAY, 2014.


                                             GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.